             Case 2:20-cv-00604-RSL Document 10 Filed 06/22/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
                             UNITED STATES DISTRICT COURT
 8                          WESTERN DISTRICT OF WASHINGTON
 9                                    AT SEATTLE

10
     Bob Dawson, et al,
11
                                                    Civil Case No.: 2:20-cv-00604-RSL
12         Plaintiffs,
     v.                                             ORDER GRANTING
13                                                  STIPULATED MOTION
     Porch.com Inc., a Delaware corporation;        TO EXTEND TIME FOR
14
     GoSmith Inc. a Delaware corporation;           DEFENDANTS TO RESPOND
15   Matthew Ehrlichman, CEO and co-founder         TO PLAINTIFFS’ COMPLAINT
     of Porch.com Inc. and CEO of GoSmith,
16   Inc., in his individual capacity; Brenton
     Marrelli, CEO and co-founder of GoSmith
17
     Inc., in his individual capacity; and Darwin
18   Widjaja, CTO and co-founder of GoSmith
     Inc. and VP of Porch.com Inc., in his
19   individual capacity,
20
           Defendants
21
22
23
24
25
26


 1
             Case 2:20-cv-00604-RSL Document 10 Filed 06/22/20 Page 2 of 2


 2          For the reasons described in the Unopposed Motion and for good cause shown, the
 3   Court hereby GRANTS Plaintiffs’ Unopposed Motion to Extend Time for Defendants to
 4   Respond to Plaintiffs’ Complaint. Defendants shall have up to and including Wednesday, July
 5   15, 2020 to file a responsive pleading to the Complaint.
 6
 7          IT IS SO ORDERED.
 8
 9        Dated this 22nd day of June, 2020.
10
11                                              A
                                                Robert S. Lasnik
12                                              United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
